                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

 BILLY WILLIAM KIRKPATRICK,                      )
                                                 )
         Plaintiff,                              )
                                                 )
 v.                                              )    NO. 1:19-cv-00025
                                                 )
                                                 )    JUDGE CAMPBELL
 NICHOLAS WILLIAMS,                              )    MAGISTRATE JUDGE HOLMES
                                                 )
         Defendant.                              )


                                            ORDER

        Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

49), recommending the Court grant Defendant’s Motion for Summary Judgment (Doc. No. 41),

and dismiss this case. Plaintiff has filed Objections (Doc. No. 50) to the Report and

Recommendation, and Defendant has filed a Response (Doc. No. 52).

        Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections

to the magistrate’s report made to the district court will be preserved for appellate review.” Id.

(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting

the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

        The Magistrate Judge recommended granting summary judgment on Plaintiff’s Section

1983 excessive force claim because Plaintiff failed to present evidence, or any filing at all, in




      Case 1:19-cv-00025 Document 53 Filed 08/04/20 Page 1 of 2 PageID #: 267
response to Defendant’s summary judgment motion and supporting evidence. After reviewing the

undisputed evidence presented by Defendant, the Magistrate Judge concluded Plaintiff could not

sustain his claim.

       Through his Objections, Plaintiff argues Defendant was fired within 72 hours of the

“excessive force” incident for negligence and excessive force. 1 Plaintiff offered no evidence to

support that allegation either in response to Defendant’s summary judgment motion, or in support

of his objections. Accordingly, Plaintiff has not stated viable grounds to challenge the conclusions

of the Magistrate Judge, or otherwise provided a basis to reject or modify the Report and

Recommendation.

       Having fully considered Plaintiff’s objections, the Court concludes they are without merit,

and that the Report and Recommendation should be adopted and approved. Accordingly,

Defendant’s Motion for Summary Judgment (Doc. No. 41) is GRANTED, and this action is

DISMISSED.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

        It is so ORDERED.


                                                      _______________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




1
     Defendant denies Plaintiff’s allegation in his Response (Doc. No. 52) but offers no other factual
information in that regard.

                                                  2




    Case 1:19-cv-00025 Document 53 Filed 08/04/20 Page 2 of 2 PageID #: 268
